 

Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of July 17, 2016 (this “Agreement”), is
entered into by and among Honest Cooking Media LLC, a Delaware limited liability
company (“HCM”), Kalle Bergman, the sole member of HCM (the “HCM Managing
Member”), and Content Checked Holdings, Inc., a Nevada corporation (the
“Company”).

 

WHEREAS, the HCM Managing Member as the sole member of HCM owns 100% of the
outstanding membership interests of HCM (the “Membership Interests”);

 

WHEREAS, (i) the HCM Managing Member and HCM believe it is in the best interests
of HCM to exchange 100% of the Membership Interests of HCM for (a) one million
three hundred sixty nine thousand eight hundred sixty three (1,369,863)
newly-issued shares (the “Company Shares”) of the Company’s common stock, $0.001
par value per share (the “Company Common Stock”), as set forth on Schedule I
hereto, and (ii) the Company believes it is in its best interest and the best
interest of its stockholders to acquire the Membership Interests in exchange for
the Company Shares, all upon the terms and subject to the conditions set forth
in this Agreement (the “Share Exchange”);

 

WHEREAS, it is the intention of the parties that the Share Exchange shall
qualify as a tax-free reorganization under Section 354 of the Internal Revenue
Code of 1986, as amended (the “Code”); and

 

WHEREAS, the Share Exchange shall qualify as a transaction in securities exempt
from registration or qualification under Section 4(2) of the Securities Act of
1933, as amended (the “Securities Act”), Regulation D promulgated thereunder
and/or Regulation S for offers and sales of securities outside the U.S.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

SHARE EXCHANGE; CLOSING AND ACTIONS AT CLOSING

 

Section 1.1 Agreement to Exchange Membership Interests for the Company Shares.
(a) Purchase Price. On the Closing Date (as hereinafter defined) and upon the
terms and subject to the conditions set forth in this Agreement, the HCM
Managing Member shall assign, transfer, convey, and deliver the Membership
Interests to the Company. In consideration and exchange for the Membership
Interests, the Company shall issue and deliver the Company Shares to the HCM
Managing Member (as set forth on Schedule I hereto).

 

(b) Adjustment of Purchase Price. The parties agree that the value of the
purchase price in the form of the Company Shares that the HCM Managing Member
shall receive at Closing equals to USD$2,000,000 (the “Value”) based on a per
Company Share value of $1.46. If on or before the fifth (5th) monthly
anniversary of the Closing Date (the “Anniversary Date”), the volume-weighted
average price of the Company Common Stock (the “VWAP”) does not equal to or
exceed $1.46 for at least 20 trading days out of any 30 consecutive trading day
period (as reported on the OTCQB, national stock exchange or another market on
which the Company Common Stock is then trading), then the Company shall issue to
the HCM Managing Member such number of additional shares of Company Common Stock
equal to the difference of (i) (x) the Value divided by (y) the Determination
Price, and (ii) 1,369,863. The “Determination Price” shall mean the price of the
Company Common Stock equal to the VWAP during the 20 trading days immediately
preceding the Anniversary Date. The adjustment provided by this Section 1.1(b)
shall be adjusted by the effects of any reverse split undertaken by the Company
on or before the Anniversary Date as the parties intend for the Value to reflect
the organic price of the Company Common Stock.

 

   

 

 

(c) Piggy Back Registration Rights. For a period of two (2) years from the
Closing Date (the “RR Period”), HCM Managing Member shall be entitled to piggy
back registration rights with respect to the portion of the Company Shares not
subject to Lock-Up as of the date of exercise of the piggy back registration
rights by the HCM Managing Member; provided that in connection with the
uplisting of the Company Common Stock and any related public or private
offering, if the managing underwriter or major investor in such offering desires
for such piggy back registration rights not to apply, the HCM Managing Member
shall not be entitled to exercise such rights and the RR Period shall be
extended by a proportionate period as mutually determined by the parties.

 

Section 1.2 Closing. The closing of the Share Exchange (the “Closing”) shall
take place remotely via the exchange of documents and signatures on the day the
conditions to closing set forth in Articles V and VI herein have been satisfied
or waived, or at such other time and date as the parties hereto shall agree in
writing (the “Closing Date”).

 

Section 1.3 Appointment of Officer and Sole Managing Member of HCM at Closing
Date. On the Closing Date, (i) Kris Finstad, the Company’s CEO, President and
Chairman, shall be appointed as the Executive Chairman (or similar) of HCM and
Kalle Bergman shall be appointed as the President of HCM (if required by the
Company) (collectively, the “HCM Officer Appointment”), (ii) HCM Managing Member
shall resign as a member of HCM, and (iii) the Company shall be admitted as the
sole managing member of HCM. Thereafter, Mr. Bergman and Mr. Finstad shall be
the only executive officers of HCM unless otherwise approved by the Company.

 

Section 1.4 Appointment of Officer of the Company at Closing Date. On the
Closing Date, Kalle Bergman shall be appointed as the Company’s Chief Creative
Officer/Head of Honest Cooking effective as provided, and on the terms set
forth, in the KB Employment Agreement (the “Company Officer Appointment”).

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to HCM and the HCM Managing Member that the
statements contained in this Article II are true and correct on the date hereof.
For purposes of this Article II, the phrase “to the knowledge of the Company” or
any phrase of similar import shall be deemed to refer to the actual knowledge of
any officer of the Company as well as any other knowledge which such person
would have possessed had such person made reasonable inquiry of appropriate
officers, directors and key employees of the Company and the accountants and
attorneys of the Company.

 

Section 2.1 Corporate Organization. (a) The Company is a corporation duly
organized, validly existing and in good standing under the laws of Nevada, and
has all requisite corporate power and authority to own its assets and
governmental licenses, authorizations, consents and approvals to conduct its
business as now conducted and is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its activities makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a Material Adverse Effect on
the activities, business, operations, properties, assets, condition or results
of operation of the Company. “Material Adverse Effect” means, when used with
respect to the Company, any event, occurrence, fact, condition, change or
effect, which, individually or in the aggregate, would reasonably be expected to
be materially adverse to the business, operations, properties, assets, condition
(financial or otherwise), or operating results of the Company and its
subsidiaries (taken as a whole), or materially impair the ability of the Company
to perform its obligations under this Agreement, excluding any change, effect or
circumstance resulting from (i) the announcement, pendency or consummation of
the transactions contemplated by this Agreement, or (ii) changes in the United
States securities markets generally.

 

   

 

 

(b) Copies of the Articles of Incorporation and By-Laws of the Company with all
amendments thereto, as of the date hereof (the “Company Charter Documents”),
have been filed as part of the SEC Reports, and such copies are accurate and
complete as of the date hereof. The minute books of the Company are current as
required by law, contain the minutes of all meetings of the Company Board of
Directors (the “Board”) and stockholders of the Company since April 17, 2015 to
the date of this Agreement, and adequately reflect all material actions taken by
the Board and the Company’s stockholders since that date. The Company is not in
violation of any of the provisions of the Company Charter Documents.

 

Section 2.2 Capitalization of the Company. (a) The authorized capital stock of
the Company consists of two hundred five million (250,000,000) shares of Company
Common Stock and ten million (10,000,000) shares of the Company’s preferred
stock, $0.001 par value per share.

 

(b) All of the issued and outstanding shares of the Company Common Stock and all
shares of the Company Common Stock when issued in accordance with the terms
hereof will be, duly authorized, validly issued, fully paid and non-assessable.
Except with respect to securities to be issued to the HCM Managing Member
pursuant to the terms hereof and as provided in the SEC Reports, as of the date
of this Agreement there are no outstanding or authorized options, warrants,
agreements, commitments, conversion rights, preemptive rights or other rights to
subscribe for, purchase or otherwise acquire or receive any shares of the
Company’s capital stock, nor are there or will there be any outstanding or
authorized stock appreciation, phantom stock, profit participation or similar
rights, pre-emptive rights or rights of first refusal with respect to the
Company or any Company Common Stock, or any voting trusts, proxies or other
agreements, understandings or restrictions with respect to the voting of the
Company’s capital stock. Except as set forth in the SEC Reports, there are no
registration or anti-dilution rights, and there is no voting trust, proxy,
rights plan, anti-takeover plan or other agreement or understanding to which the
Company is a party or by which it is bound with respect to any equity security
of any class of the Company. Except as set forth in the SEC Reports, the Company
is not a party to, and it has no knowledge of, any agreement restricting the
transfer of any shares of the capital stock of the Company. The issuance of all
of the Company Shares pursuant to this Agreement has been, or will be, as
applicable, in compliance with U.S. federal and state securities laws and state
corporate laws.

 

(c) Except as set forth in the SEC Reports, there are no outstanding contractual
obligations (contingent or otherwise) of the Company to retire, repurchase,
redeem or otherwise acquire any outstanding shares of capital stock of, or other
ownership interests in, the Company or to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
other person.

 

Section 2.3 Subsidiaries and Equity Investments. Except as set forth in the SEC
Reports, the Company does not directly or indirectly own any capital stock or
other securities of, or any beneficial ownership interest in, or hold any equity
or similar interest, or have any investment in any corporation, limited
liability company, partnership, limited partnership, joint venture or other
company, person or other entity.

 

   

 

 

Section 2.4 Authorization, Validity and Enforceability of Agreements. The
Company has all corporate power and authority to execute and deliver this
Agreement and all agreements, instruments and other documents to be executed and
delivered in connection with the transactions contemplated by this Agreement to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary corporate action
of the Company, and no other corporate proceedings on the part of the Company
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the valid and
legally binding obligation of the Company and upon the execution of this
Agreement by HCM and the HCM Managing Member, shall be enforceable in accordance
with its terms, except as such enforcement may be limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally. the Company does not need to give
any notice to, make any filings with, or obtain any authorization, consent or
approval of any government or governmental agency or other person in order for
it to consummate the transactions contemplated by this Agreement, other than
filings that may be required or permitted under states securities laws, the
Securities Act and/or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

Section 2.5 No Conflict or Violation. Neither the execution and delivery of this
Agreement by the Company, nor the consummation by the Company of the
transactions contemplated hereby will: (i) contravene, conflict with, or violate
any provision of the Company Charter Documents; (ii) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, court,
administrative panel or other tribunal to which the Company is subject, (iii)
conflict with, result in a breach of, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
the Company is a party or by which it is bound, or to which any of its assets or
properties are subject; or (iv) result in or require the creation or imposition
of any encumbrance of any nature upon or with respect to any of the Company’s
assets, including without limitation the Company Shares.

 

Section 2.6 Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of the Company, currently threatened
against the Company or any of its affiliates, that may affect the validity of
this Agreement or the right of the Company to enter into this Agreement or to
consummate the transactions contemplated hereby or thereby. There is no Action
pending or, to the knowledge of the Company, currently threatened against the
Company or any of its affiliates, before any court or by or before any
governmental body or any arbitration board or tribunal, nor is there any
judgment, decree, injunction or order of any court, governmental department,
commission, agency, instrumentality or arbitrator against the Company or any of
its affiliates. Neither the Company nor any of its affiliates is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality.

 

Section 2.7 Compliance with Laws. Except for the late filing of the Company’s
Annual Report on Form 10-K for the fiscal year ended March 31, 2016 (the “2016
Annual Report”), the Company has been and is in compliance with, and has not
received any notice of any violation of any, applicable law, order, ordinance,
regulation or rule of any kind whatsoever, including without limitation the
Securities Act, the Exchange Act, the applicable rules and regulations of the
SEC or the applicable securities laws and rules and regulations of any state.

 

Section 2.8 Financial Statements; SEC Filings. (a) The Company’s financial
statements (the “Financial Statements”) contained in its periodic reports filed
with the SEC since April 17, 2015 have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of the Company as of the
dates, and for the periods, indicated therein, subject to normal year-end audit
adjustments.

 

   

 

 

(b) Except for the 2016 Annual Report, the Company has timely made all filings
with the SEC that it has been required to make under the Securities Act and the
Exchange Act (the “SEC Reports”). To the best of its knowledge, each of the SEC
Reports has complied in all material respects with the applicable provisions of
the Securities Act, the Exchange Act, and the Sarbanes/Oxley Act of 2002 (the
“Sarbanes/Oxley Act”) and/or regulations promulgated thereunder, except where
the failure to do so has not had and would not reasonably be expected to have a
Material Adverse Effect. There is no revocation order, suspension order,
injunction or other proceeding or law affecting the trading of the Company
Common Stock.

 

Section 2.9 Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, the Company Board minutes and financial and other
records of whatsoever kind of the Company have been fully, properly and
accurately kept and completed; there are no material inaccuracies or
discrepancies of any kind contained or reflected therein; and they give and
reflect a true and fair view of the financial, contractual and legal position of
the Company. The Company maintains a system of internal accounting controls
sufficient, in the judgment of the Company, to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, and (ii) transactions are recorded as necessary to
permit preparation of financial statements in conformity with U.S. GAAP and to
maintain asset accountability.

 

Section 2.10 No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to the Company or any of their affiliates with
respect to the transactions contemplated by this Agreement.

 

Section 2.11 Disclosure. No representation or warranty by the Company contained
in this Agreement, and no statement contained in any other document, certificate
or other instrument delivered or to be delivered by or on behalf of the Company
pursuant to this Agreement, contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact necessary, in
light of the circumstances under which it was or will be made, in order to make
the statements herein or therein not misleading.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF HCM

 

HCM represents and warrants to the Company that the statements contained in this
Article III are true and correct on the date hereof, except as set forth in the
disclosure schedule provided by HCM to the Company (the “HCM Disclosure
Schedule”). The HCM Disclosure Schedule shall be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this Article
III; and to the extent that it is clear from the context thereof that such
disclosure also applies to any other numbered paragraph contained in this
Article III, the disclosures in any numbered paragraph of the Disclosure
Schedule shall qualify such other corresponding numbered paragraph in this
Article III. For purposes of this Article III, the phrase “to the knowledge of
HCM” or any phrase of similar import shall be deemed to refer to the actual
knowledge of any officer of HCM as well as any other knowledge which such person
would have possessed had such person made reasonable inquiry of appropriate
officers, directors and key employees of HCM and the accountants and attorneys
of HCM.

 

   

 

 

Section 3.1 Organization. HCM is a limited liability company duly organized,
validly existing, and in good standing under the laws of Delaware and has the
power and is duly authorized under all applicable laws, regulations, ordinances,
and orders of public authorities to carry on its business in all material
respects as it is now being conducted. The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated hereby
will not, violate any provision of the Operating Agreement. HCM has taken all
actions required by law, its Certificate of Formation or Operating Agreement, or
otherwise to authorize the execution and delivery of this Agreement and the
transactions contemplated herein. HCM has full power, authority, and legal
capacity and has taken all action required by law, its Certificate of Formation
or Operating Agreement, and otherwise to enter into this Agreement and
consummate the transactions contemplated herein.

 

Section 3.2 Membership Interests. (a) The number of Membership Interests that
HCM has issued as of the date hereof is one hundred (100) HCM membership units.
The Membership Interests currently represent 100% of the membership units and
ownership of HCM. All of the Membership Interests were duly authorized, validly
issued, fully paid and non-assessable. Except for the Membership Interests
issued to the HCM Managing Member, as of the date of this Agreement there are no
outstanding or authorized options, warrants, agreements, commitments, conversion
rights, preemptive rights or other rights to subscribe for, purchase or
otherwise acquire or receive any Membership Interests (or any securities or
other instruments evidencing ownership of HCM), nor are there or will there be
any outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights, pre-emptive rights or rights of first refusal
with respect to HCM or any Membership Interests (or any equivalent securities or
other instruments evidencing ownership of HCM), or any voting trusts, proxies or
other agreements, understandings or restrictions with respect to the voting of
the Membership Interests (or any securities or other instruments evidencing
ownership of HCM). There are no anti-dilution rights, and there is no voting
trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which HCM is a party or by which it is bound with respect to
any security or other equity or ownership instrument of HCM. HCM is not a party
to, and it has no knowledge of, any agreement restricting the transfer of any
Membership Interests (or any securities or other instruments evidencing
ownership of HCM). The transfer of all of the Membership Interests pursuant to
this Agreement has been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws.

 

(b) Except as set forth in this Agreement, there are no outstanding contractual
obligations (contingent or otherwise) of HCM to retire, repurchase, redeem or
otherwise acquire any outstanding Membership Interests (or any securities or
other instruments evidencing ownership of HCM) or to provide funds to or make
any investment (in the form of a loan, capital contribution or otherwise) in any
other person.

 

Section 3.3 Subsidiaries and Predecessor Corporations. HCM does not own,
beneficially or of record, any shares of any entity.

 

Section 3.4 Financial Statements; Tax Matters. (a) HCM has kept all books and
records since inception and HCM’s financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved. The balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of HCM. As
of the date of such balance sheets, HCM had no liabilities or obligations
(absolute or contingent) which should be reflected in the balance sheets or the
notes thereto prepared in accordance with generally accepted accounting
principles, and all assets reflected therein are properly reported and present
fairly the value of the assets of HCM, in accordance with generally accepted
accounting principles consistently applied throughout the periods involved. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.

 

(b) HCM has duly and punctually paid all governmental fees and taxation which it
has become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and HCM has made any
and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.

 

   

 

 

(c) The books and records, financial and otherwise, of HCM are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices. The minute books and other similar records of
HCM contain, in all material respects, complete and accurate records in all
material respects of all actions taken at any meetings of HCM’s members, board
of directors or board of managers or any committees thereof and of all written
consents executed in lieu of the holding of any such meetings.

 

Section 3.5 Information. The information concerning HCM set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

Section 3.6 Absence of Certain Changes or Events. Since its inception, (a) there
has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of HCM; and (b) HCM
has not (i) made any material change in its method of management, operation or
accounting, (ii) entered into any other material transaction other than sales in
the ordinary course of its business; (iii) made any increase in or adoption of
any profit sharing, bonus, deferred compensation, insurance, pension,
retirement, or other employee benefit plan, payment, or arrangement made to,
for, or with its members, managers, or employees or; (iv) to the knowledge of
HCM, no event or development has occurred which, individually or in the
aggregate, has had, or could reasonably be expected to have in the future, a
Material Adverse Effect, and (v) HCM has not taken any of the actions set forth
in Section 7.3.

 

Section 3.7 Litigation and Proceedings. There are no Actions, suits,
proceedings, or investigations pending or, to the knowledge of HCM, threatened
by or against HCM or affecting HCM or its assets or rights, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind. HCM does not have any knowledge
of any material default on its part with respect to any judgment, order,
injunction, decree, award, rule, or regulation of any court, arbitrator, or
governmental agency or instrumentality or of any circumstances.

 

Section 3.8 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which HCM is a party or to
which any Membership Interests or its assets, properties or operations are
subject.

 

Section 3.9 Compliance With Laws and Regulations. To the knowledge of HCM, HCM
has complied with all applicable statutes and regulations of any federal, state,
or other governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, properties, assets, or condition of HCM or except to the extent that
noncompliance would not result in the occurrence of any material liability for
HCM. This compliance includes, but is not limited to, the filing of all reports
to date with federal and state securities authorities.

 

Section 3.10 Approval of Agreement. The HCM Managing Member has authorized the
execution and delivery of this Agreement by HCM and has approved this Agreement
and the transactions contemplated hereby.

 

   

 

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by HCM in connection herewith constitute the valid and
binding obligation of HCM, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 3.12 Contracts. (a) Section 3.12 of the HCM Disclosure Schedule lists
the following agreements (written or oral) to which HCM is a party as of the
date of this Agreement: (i) any agreement (or group of related agreements) for
the lease of personal property from or to third parties; (ii) any agreement (or
group of related agreements) for the purchase or sale of products or for the
furnishing or receipt of services; (iii) any agreement establishing a
partnership or joint venture; (iv) any agreement (or group of related
agreements) under which it has created, incurred, assumed or guaranteed (or may
create, incur, assume or guarantee) indebtedness (including capitalized lease
obligations) or under which it has imposed (or may impose) a Security Interest
on any of its assets, tangible or intangible; (v) any employment or consulting
agreement; (vi) any agreement involving any current or former officer, director
or member of HCM; (vii) any agreement under which the consequences of a default
or termination would reasonably be expected to have a Material Adverse Effect;
(viii) any agreement which contains any provisions requiring HCM to indemnify
any other party thereto (excluding indemnities contained in agreements for the
purchase, sale or license of products entered into in the Ordinary Course of
Business); (ix) any other agreement (or group of related agreements) either
involving more than $5,000 or not entered into in the ordinary course of
business; and (x) any agreement, other than as contemplated by this Agreement,
relating to the sales of securities of HCM to which HCM is a party.

 

(b) HCM has delivered or made available to the Company a complete and accurate
copy of each agreement listed in Section 3.12 of the HCM Disclosure Schedule.
With respect to each agreement so listed: (i) the agreement is legal, valid,
binding and enforceable and in full force and effect; (ii) the agreement will
continue to be legal, valid, binding and enforceable and in full force and
effect immediately following the Closing in accordance with the terms thereof as
in effect immediately prior to the Closing; and (iii) HCM, and to the knowledge
of HCM, any other party, is not in breach or violation of, or default under, any
such agreement, and no event has occurred, is pending or, to the knowledge of
HCM, is threatened, which, after the giving of notice, with lapse of time or
otherwise, would constitute a breach or default by HCM or, to the knowledge of
HCM, any other party under such contract.

 

Section 3.13 Intellectual Property. (a) HCM owns, is licensed or otherwise
possesses legally enforceable rights to use, license and exploit all issued
patents, copyrights, trademarks, service marks, trade names, trade secrets, and
registered domain names and all applications for registration therefor
(collectively, the “Intellectual Property Rights”) and all computer programs and
other computer software, databases, know-how, proprietary technology, formulae,
and development tools, together with all goodwill related to any of the
foregoing (collectively, the “Intellectual Property”), in each case as is
necessary to conduct their respective businesses as presently conducted, the
absence of which would be considered reasonably likely to result in a Material
Adverse Effect.

 

(b) Section 3.13(b) of the HCM Disclosure Schedule sets forth, with respect to
all issued patents and all registered copyrights, trademarks, service marks and
domain names registered with any governmental entity by HCM or for which an
application for registration has been filed with any governmental entity by HCM,
(i) the registration or application number, the date filed and the title, if
applicable, of the registration or application and (ii) the names of the
jurisdictions covered by the applicable registration or application. There are
no agreements currently in effect containing any ongoing royalty or payment
obligations of HCM in excess of $10,000 per annum with respect to Intellectual
Property Rights and Intellectual Property that are licensed or otherwise made
available to the Company and any Company Subsidiary.

 

   

 

 

(c) All Intellectual Property Rights of HCM that have been registered by them
with any governmental entity are valid and subsisting, except as would not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, in connection with such registered Intellectual Property Rights, all
necessary registration, maintenance and renewal fees will have been paid and all
necessary documents and certificates will have been filed with the relevant
governmental entities.

 

(d) HCM is not, or will not as a result of the consummation of the Share
Exchange or other transactions contemplated by this Agreement be, in breach in
any material respect of any license, sublicense or other agreement relating to
the Intellectual Property Rights of HCM, or any licenses, sublicenses or other
agreements as to which HCM is a party and pursuant to which HCM uses any
patents, copyrights (including software), trademarks or other intellectual
property rights of or owned by third parties (the “Third Party Intellectual
Property Rights”), the breach of which would be reasonably likely to result in a
Material Adverse Effect.

 

(e) HCM has not been named as a defendant in any Action which involves a claim
of infringement or misappropriation of any Third Party Intellectual Property
Right and HCM has not received any written notice or, to the knowledge of HCM,
other communication of any actual or alleged infringement, misappropriation or
unlawful or unauthorized use of any Third Party Intellectual Property Right.
With respect to its product candidates and products in research or development,
after the same are marketed, HCM will not, to its knowledge, infringe any Third
Party Intellectual Property Rights in any material manner, except for such
infringement as would not be reasonably likely to result in a Material Adverse
Effect.

 

(f) To the knowledge of HCM no other person is infringing, misappropriating or
making any unlawful or unauthorized use of any Intellectual Property Rights of
HCM in a manner that has a material impact on the business of HCM, except for
such infringement, misappropriation or unlawful or unauthorized use as would not
be reasonably expected to have a Material Adverse Effect.

 

Section 3.14 Undisclosed Liabilities. HCM has no liabilities, debt or any other
indebtedness (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for (a)
liabilities shown on HCM’s financial statements provided to the Company, (b)
liabilities not exceeding $25,000 in the aggregate that have arisen since
January 1, 2016 in the ordinary course of business and (c) contractual and other
liabilities incurred in the ordinary course of business which are not required
by U.S. GAAP to be reflected on a balance sheet.

 

Section 3.15 No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to HCM or any of their affiliates with respect
to the transactions contemplated by this Agreement.

 

Section 3.16 Disclosure. No representation or warranty by HCM contained in this
Agreement, and no statement contained in the HCM Disclosure Schedule or any
other document, certificate or other instrument delivered or to be delivered by
or on behalf of HCM pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein not misleading.

 

   

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF HCM MANAGING MEMBER

 

The HCM Managing Member represents and warrants to the Company that the
statements contained in this Article IV are true and correct on the date hereof.
For purposes of this Article IV, the phrase “to the knowledge of the HCM
Managing Member” or any phrase of similar import shall be deemed to refer to the
actual knowledge of the HCM Managing Member as well as any other knowledge which
such person would have possessed had such person made reasonable inquiry of
appropriate officers, directors, key employees, accountants and attorneys of HCM
with respect to the matter in question.

 

Section 4.1 Authority. The HCM Managing Member has the right, power, authority
and capacity to execute and deliver this Agreement, to consummate the
transactions contemplated by this Agreement to which the HCM Managing Member is
a party, and to perform the HCM Managing Member’s obligations under this
Agreement to which the HCM Managing Member is a party. This Agreement has been
duly and validly authorized and approved, executed and delivered by the HCM
Managing Member. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties thereto other than the HCM Managing
Member, this Agreement is duly authorized, executed and delivered by the HCM
Managing Member and constitutes the legal, valid and binding obligation of the
HCM Managing Member, enforceable against the HCM Managing Member in accordance
with their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.

 

Section 4.2 No Conflict. Neither the execution or delivery by the HCM Managing
Member of this Agreement nor the consummation or performance by the HCM Managing
Member of the transactions contemplated hereby or thereby will, directly or
indirectly, (a) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which the HCM Managing Member is a party or by which the
properties or assets of the HCM Managing Member are bound; or (b) contravene,
conflict with, or result in a violation of, any law or order to which the HCM
Managing Member, or any of the properties or assets of the HCM Managing Member,
may be subject.

 

Section 4.3 Litigation. There is no pending Action against the HCM Managing
Member that involves the Membership Interests or that challenges, or may have
the effect of preventing, delaying or making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement or the business of
HCM and, to the knowledge of the HCM Managing Member, no such Action has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Action.

 

Section 4.4 Acknowledgment. The HCM Managing Member understands and agrees that
the Company Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities laws of any state of the
U.S. and that the issuance of the Company Shares is being effected in reliance
upon an exemption from registration afforded either under Section 4(2) of the
Securities Act for transactions by an issuer not involving a public offering or
Regulation D promulgated thereunder or Regulation S for offers and sales of
securities outside the U.S. The HCM Managing Member hereby certifies that such
person is either an “accredited investor” or not a “U.S. Person” as such terms
are defined in Regulation D and Regulation S, respectively, under the Securities
Act.

 

   

 

 

Section 4.5 Stock Legends. The HCM Managing Member hereby agrees with the
Company as follows:

 

(a) Securities Act Legend. The certificates evidencing the Company Shares issued
to the HCM Managing Member will bear the following or a similar legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 

(b) Other Legends. The certificates representing such the Company Shares, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

(c) Opinion. The HCM Managing Member shall not transfer any or all of the
Company Shares pursuant to Rule 144, under the Securities Act, Regulation S or
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of the Company Shares,
without first providing the Company with an opinion of counsel (which counsel
and opinion are reasonably satisfactory to the Company) to the effect that such
transfer will be made in compliance with Rule 144, under the Securities Act,
Regulation S or will be exempt from the registration and the prospectus delivery
requirements of the Securities Act and the registration or qualification
requirements of any applicable U.S. state securities laws.

 

Section 4.6 Ownership of Membership Interests. The HCM Managing Member is both
the record and beneficial owner of the Membership Interests. The HCM Managing
Member has and shall transfer at the Closing, good and marketable title to the
Membership Interests, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.

 

Section 4.7 Disclosure. No representation or warranty by the HCM Managing Member
contained in this Agreement or any other document, certificate or other
instrument delivered or to be delivered by or on behalf of the HCM Managing
Member pursuant to this Agreement, contains or will contain any untrue statement
of a material fact or omits or will omit to state any material fact necessary,
in light of the circumstances under which it was or will be made, in order to
make the statements herein or therein not misleading.

 

   

 

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF HCM AND THE HCM MANAGING MEMBER

 

The obligations of HCM and the HCM Managing Member to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by HCM and the HCM Managing Member at their sole discretion:

 

Section 5.1 Representations and Warranties of the Company. All representations
and warranties made by the Company in this Agreement shall be true and correct
in all material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 5.2 Agreements and Covenants. the Company shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of the Company shall be in effect; and no Action or
proceeding before any court or governmental or regulatory authority, domestic or
foreign, shall have been instituted or threatened by any government or
governmental or regulatory authority, domestic or foreign, or by any other
person, or entity which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5 Other Closing Documents. HCM shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of the Company, the Company’s performance of its obligations hereunder, and/or
in furtherance of the transactions contemplated by this Agreement as the HCM
Managing Member and/or their respective counsel may reasonably request.

 

Section 5.6 Documents. the Company must have caused the following documents to
be delivered to HCM and the HCM Managing Member:

 

(a) Company Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4 and 5.7 (the “Company Certificate”);

 

(b) this Agreement duly executed by the Company;

 

   

 

 

(c) the Employment Agreement to be entered into between the Company and Kalle
Bergman (the “KB Employment Agreement”), in the form attached hereto as Exhibit
A, duly executed by the Company; and

 

(d) such other documents as HCM may reasonably request for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of the
Company, (ii) evidencing the performance of, or compliance by the Company with
any covenant or obligation required to be performed or complied with by the
Company, (iii) evidencing the Company Officer Appointment, (iv) evidencing the
satisfaction of any condition referred to in this Article V, or (v) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.

 

Section 5.7 No Material Adverse Effect. Prior to the Closing Date, there shall
not have occurred any Material Adverse Effect on or with respect to the Company,
nor shall any event have occurred which, with the lapse of time or the giving of
notice, may cause or create any Material Adverse Effect on or with respect to
the Company.

 

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF THE COMPANY

 

The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Company
in its sole discretion:

 

Section 6.1 Representations and Warranties of HCM and the HCM Managing Member.
All representations and warranties made by HCM and the HCM Managing Member on
behalf of themselves individually in this Agreement shall be true and correct on
and as of the Closing Date except insofar as the representations and warranties
relate expressly and solely to a particular date or period, in which case,
subject to the limitations applicable to the particular date or period, they
will be true and correct in all material respects on and as of the Closing Date
with respect to such date or period.

 

Section 6.2 Agreements and Covenants. HCM and the HCM Managing Member shall have
performed and complied in all material respects with all agreements, covenants
and conditions required by this Agreement to be performed or complied with by
each of them on or prior to the Closing Date.

 

Section 6.3 Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.4 No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
HCM shall be in effect; and no Action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

   

 

 

Section 6.5 Other Items. (a) The Company shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of HCM and the HCM Managing Member, the performance of HCM and the HCM Managing
Member’s respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as the Company or its counsel may
reasonably request.

 

(b) The Company shall have completed due diligence review of HCM and the HCM
Managing Member satisfactory to the Company in its sole and absolute discretion.

 

(c) This Agreement and the transactions contemplated herein shall have been
approved by the HCM Managing Member and HCM’s members (or such other persons as
required by HCM’s governing documents).

 

Section 6.6 Documents. HCM and the HCM Managing Member must deliver to the
Company at the Closing:

 

(a) Certificate from the managing member of HCM, dated the Closing Date,
certifying as to Sections 6.1, 6.2, 6.3, 6.4, 6.7 and 6.8 (the “HCM
Certificate”).

 

(b) documentation, reasonably satisfactory to the Company, evidencing the number
of Membership Interests, along with such other documents evidencing the transfer
of such Membership Interests to the Company;

 

(c) this Agreement duly executed by HCM and the HCM Managing Member;

 

(d) the KB Employment Agreement duly executed by Kalle Bergman;

 

(e) the Lock-Up and No Shorting Agreement duly executed by Kalle Bergman;

 

(f) such other documents as the Company may reasonably request, with such
evidence reasonably satisfactory to the Company, for the purpose of (i)
evidencing the accuracy of any of the representations and warranties of the HCM
and the HCM Managing Member, (ii) evidencing the performance of, or compliance
by HCM and the HCM Managing Member with, any covenant or obligation required to
be performed or complied with by HCM and the HCM Managing Member, as the case
may be, (iii) evidencing the HCM Officer Appointment, (iv) evidencing that each
of Scott Laborsky and Annelise McAuliffe shall continue to be employed by HCM
after the Closing Date, (v) evidencing the satisfaction of any condition
referred to in this Article VI, or (vi) otherwise facilitating the consummation
or performance of any of the transactions contemplated by this Agreement.

 

Section 6.7 No Material Adverse Effect. Prior to the Closing Date, there shall
not have occurred any Material Adverse Effect on or with respect to HCM or the
HCM Managing Member (individually or in the aggregate), nor shall any event have
occurred which, with the lapse of time or the giving of notice, may cause or
create any Material Adverse Effect on or with respect to HCM or the HCM Managing
Member (individually or in the aggregate).

 

Section 6.8 No Claim Regarding Membership Interest Ownership or Consideration.
There must not have been made or threatened by any person, any claim asserting
that such person (a) is the holder of, or has the right to acquire or to obtain
beneficial ownership of the Membership Interests, or any other ownership
interest in, HCM, or (b) is entitled to all or any portion of the Company
Shares.

 

   

 

 

ARTICLE VII

 

SPECIAL COVENANTS

 

Section 7.1 Access to Properties and Records. HCM will afford to the Company’s
officers and authorized representatives reasonable access to the properties,
books, and records of HCM in order that the Company may have full opportunity to
make such reasonable investigation as it shall desire to make of the affairs of
HCM, and HCM will furnish the Company with such additional financial and
operating data and other information as to the business and properties of HCM as
the Company shall from time to time reasonably request.

 

Section 7.2 Delivery of Books and Records; Financial Statements. At the Closing,
HCM shall deliver to the Company, the originals of HCM’s corporate minute books
(or their equivalent), books of account, contracts, records, and all other books
or documents of HCM now in the possession or control of HCM, the HCM Managing
Member or their representatives and agents. Prior to and after the Closing Date,
HCM shall use its Reasonable Best Efforts to work with the Company’s Chief
Financial Officer and other accounting professionals to prepare HCM’s financial
statements according to U.S. GAAP.

 

Section 7.3 Actions Prior to Closing by both Parties. (a) From and after the
date of this Agreement until the Closing Date and except as permitted or
contemplated by this Agreement, HCM and the Company will each: (i) carry on its
business in substantially the same manner as it has heretofore; (ii) maintain
and keep its properties in states of good repair and condition as at present,
except for depreciation due to ordinary wear and tear and damage due to
casualty; (iii) maintain in full force and effect insurance comparable in amount
and in scope of coverage to that now maintained by it; (iv) perform in all
material respects all of its obligation under material contracts, leases, and
instruments relating to or affecting its assets, properties, and business; (v)
use its Reasonable Best Efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and (vi) fully comply
with and perform in all material respects all obligations and duties imposed on
it by all federal and state laws and all rules, regulations, and orders imposed
by federal or state governmental authorities.

 

(b) From and after the date of this Agreement until the Closing Date, HCM will
not: (i) make any change in its organizational documents, operating agreements
or other governing documents; (ii) take any action described in Section 3.6 (all
except as permitted therein or as disclosed in HCM Disclosure Schedule); (iii)
enter into or amend any contract, agreement, or other instrument of any of the
types described in HCM Disclosure Schedule, except that HCM may enter into or
amend any contract, agreement, or other instrument in the ordinary course of
business, or (iv) make or change any material tax election, settle or compromise
any material tax liability or file any amended tax return.

 

Section 7.4 HCM Office Relocation. On or before the Closing Date, HCM shall move
its principal business office to the location of the Company’s principal
business office located at 8730 Sunset Blvd., Suite 240, West Hollywood, CA
90069; provided that the parties intend to use their Reasonable Best Efforts for
such relocation to occur on or before August 1, 2016.

 

Section 7.5 Exclusivity Period. From and after the date of the execution of this
Agreement through and including August 31, 2016 (the “Exclusivity Period”), HCM
and the HCM Managing Member each hereby covenant and agree that they will not
enter into any offering, merger, combination, divestiture, financing, joint
venture, acquisition, sale and/or other agreement in whatever form, except for
agreements in the ordinary course of business or enter into any other
transaction that would preclude the consummation of the Contemplated
Transactions consistent with the terms set forth in this Agreement, nor will HCM
or the HCM Managing Member enter into any discussions or negotiations with
respect thereto with any person other than the Company.

 

   

 

 

Section 7.6 Company Shares Issuance; HCM Membership Interests Issuance. (a)
Promptly after the Closing Date, the Company shall deliver to the HCM Managing
Member a share certificate evidencing the Company Shares registered in the name
of the HCM Managing Member.

 

(b) On or prior to the date of this Agreement, HCM issue and deliver to the HCM
Managing Member a certificate evidencing the Membership Interests registered in
the name of the HCM Managing Member (the “HCM Certificate”). On or prior to the
Closing Date, the HCM Managing Member shall deliver the original HCM Certificate
to the Company. Promptly after the Closing Date, (i) HCM shall deliver to the
Company a certificate evidencing the Membership Interests registered in the name
of the Company, and (ii) HCM shall adopt a basic operating agreement of HCM
evidencing that the Company is the sole managing member of HCM.

 

Section 7.7 Closing Efforts. Each of the parties shall use its best efforts, to
the extent commercially reasonable in light of the circumstances (“Reasonable
Best Efforts”), to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including without limitation using its Reasonable Best Efforts to ensure that
(i) its representations and warranties remain true and correct in all material
respects through the Closing Date, and (ii) the conditions to the obligations of
the other parties to consummate the Share Exchange are satisfied. HCM shall use
its best efforts to cause Kalle Bergman to execute the KB Employment Agreement
on or prior to the Closing Date.

 

Section 7.8 Lock-Up. Effective as of the Closing Date, the HCM Managing Member
shall enter into a lock-up and no shorting agreement, in the form attached
hereto as Exhibit B (the “Lock-Up and No Shorting Agreement”), whereby the HCM
Managing Member shall be restricted for a period of twenty four (24) months
after the Closing Date from certain sales or dispositions of the Company Shares,
except in certain limited circumstances (the “Lock-Up”); provided that the
Lock-Up shall expire with respect to each one fourth (1/4) of the Company Shares
on each of the 6th, 12th, 18th and 24th anniversary date of the Closing Date.

 

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Indemnification. (a) Indemnification Obligations in favor of the
Company. HCM and the HCM Managing Member shall, for a period commencing from the
Closing Date and ending on the first anniversary of the Closing Date, severally
and jointly, indemnify the Company and its officers, directors, stockholders,
agents, representatives and affiliates (each such person is referred to herein
as a “Company Indemnified Party”) in respect of, and hold each Company
Indemnified Party harmless against, any and all debts, obligations losses,
liabilities, deficiencies, damages, fines, fees, penalties, interest
obligations, expenses or costs (whether absolute, accrued, contingent, fixed or
otherwise, or whether known or unknown, or due or to become due or otherwise)
(including without limitation amounts paid in settlement, interest, court costs,
costs of investigators, fees and expenses of attorneys, accountants, financial
advisors and other experts, and other expenses of litigation) (collectively,
“Damages”) incurred or suffered by any Company Indemnified Party thereof
resulting from:

 

(i) any misrepresentation or breach of warranty by, or failure to perform any
covenant or agreement of, HCM or the HCM Managing Member contained in this
Agreement or the HCM Certificate; and

 

   

 

 

(ii) any claim for brokers’ or finders’ fees or agents’ commissions arising from
or through HCM or any of its members in connection with the negotiation or
consummation of the transactions contemplated by this Agreement.

 

(b) Indemnification in favor of HCM and the HCM Managing Member. The Company
shall, for a period commencing from the Closing Date and ending on the first
anniversary of the Closing Date, indemnify HCM, HCM Managing Member and each of
their officers, directors, members, agents, representatives and affiliates (each
such person is referred to herein as a “HCM Indemnified Party”) in respect of,
and hold each HCM Indemnified Party harmless against, any and all Damages
incurred or suffered by any HCM Indemnified Party thereof resulting from:

 

(i) any misrepresentation or breach of warranty by, or failure to perform any
covenant or agreement of, the Company contained in this Agreement or the Company
Certificate; and

 

(ii) any claim for brokers’ or finders’ fees or agents’ commissions arising from
or through the Company in connection with the negotiation or consummation of the
transactions contemplated by this Agreement.

 

ARTICLE IX

TERMINATION

 

Section 9.1 Termination by Mutual Agreement. This Agreement may be terminated at
any time by mutual consent of the parties, provided that such consent to
terminate is in writing and is signed by each of the parties.

 

Section 9.2 Termination for Failure to Close. This Agreement shall automatically
be terminated if the Closing Date shall not have occurred by August 31, 2016.

 

Section 9.3 Termination by Operation of Law. This Agreement may be terminated by
any party hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement and the KB
Employment Agreement (collectively, the “Contemplated Transactions”) illegal or
otherwise prohibited, or a court of competent jurisdiction or any government (or
governmental authority) shall have issued an order, decree or ruling, or has
taken any other action restraining, enjoining or otherwise prohibiting the
consummation of such transactions and such order, decree, ruling or other action
shall have become final and non-appealable.

 

Section 9.4 Termination for Failure to Perform Covenants or Conditions. This
Agreement may be terminated prior to the Closing:

 

(a) by HCM if the Company shall have breached or failed to observe or perform in
any material respect any of its covenants or obligations under this Agreement;
or

 

(b) by the Company if: (i) HCM or the HCM Managing Member shall have breached or
failed to observe or perform in any material respect any of its covenants or
obligations under this Agreement, or (ii) in the Company’s or its legal
counsel’s reasonable opinion, HCM or the HCM Managing Member has taken any
action or fail to take any action and such action or failure to take action (x)
would result in (I) any of the representations and warranties of HCM or the HCM
Managing Member set forth in this Agreement becoming untrue in any material
respect, or (II) would materially jeopardize the transactions contemplated by
this Agreement, or (y) would cause the consummation of the transactions
contemplated by this Agreement not in the best interests of the Company or its
stockholders; or

 

   

 

 

(c) by the Company if any legal, financial or transactional due diligence of HCM
or the HCM Managing Member is not satisfactory to the Company in its sole and
absolute discretion.

 

Section 9.5 Effect of Termination or Default; Remedies. (a) In the event of
termination of this Agreement as set forth above, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto,
provided that such party is a Non-Defaulting Party (as defined below). The
foregoing shall not relieve any Party from liability for damages actually
incurred as a result of such party’s breach of any term or provision of this
Agreement.

 

(b) In the event that either HCM or the HCM Managing Member terminates and/or
breaches its obligations under Section 7.5, then HCM and the HCM Managing
Member, jointly and severally, agree to immediately pay the Company a cash fee
of $200,000 as a break-up fee (the “Break-Up Fee”) which payment shall not be
deemed a penalty but will constitute liquidated damages in lieu of any and all
claims for costs or damages of any nature whatsoever. The parties agree and
acknowledge that the Break-Up Fee accurately reflects a reasonable estimate of
the loss the Company would likely sustain by way of such termination, and that
damages to the Company would be difficult to ascertain. In the event an action
is commenced by the Company against HCM and/or the HCM Managing Member in
connection with payment or collection of the Break-up Fee, the prevailing party
in such action shall be entitled to recover reasonable attorneys’ fees,
expenses, and court costs incurred in connection therewith.

 

Section 9.6 Remedies; Specific Performance. In the event that any party shall
fail or refuse to consummate the Contemplated Transactions or if any default
under or breach of any representation, warranty, covenant or condition of this
Agreement on the part of any party (the “Defaulting Party”) shall have occurred
that results in the failure to consummate the Contemplated Transactions, then in
addition to the other remedies provided herein, the non-defaulting party (the
“Non-Defaulting Party”) shall be entitled to seek and obtain money damages from
the Defaulting Party, or may seek to obtain an order of specific performance
thereof against the Defaulting Party from a court of competent jurisdiction,
provided that the Non-Defaulting Party seeking such protection must file its
request with such court within forty-five (45) days after it becomes aware of
the Defaulting Party’s failure, refusal, default or breach. In addition, the
Non-Defaulting Party shall be entitled to obtain from the Defaulting Party court
costs and reasonable attorneys’ fees incurred in connection with or in pursuit
of enforcing the rights and remedies provided hereunder.

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

Section 10.1 Press Releases and Announcements. No party shall issue any press
release or public announcement relating to the subject matter of this Agreement
without the prior written approval of the other parties; provided, however, that
the Company may issue such press release if elects to do so in its sole
discretion and make any public disclosure it believes in good faith is required
by applicable law or stock market rule (in which case the Company shall use
reasonable efforts to advise HCM and provide HCM with a copy of the proposed
disclosure prior to making the disclosure).

 

Section 10.2 No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties and their respective
successors and permitted assigns; provided, however, that the provisions in
Article VIII concerning indemnification are intended for the benefit of the
benefit of the individuals specified therein and their successors and assigns.

 

   

 

 

Section 10.3 Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the parties and supersedes any
prior or (other than as set forth herein) contemporaneous understandings,
agreements or representations by or among the parties, written or oral, with
respect to the subject matter hereof.

 

Section 10.4 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns. No party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other parties; provided that the Company may assign its rights, interests
and obligations hereunder in the event it consummates a merger, acquisition
and/or sale.

 

Section 10.5 Counterparts and Facsimile Signature. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.
Facsimile signatures delivered by fax and/or e-mail/.pdf transmission shall be
sufficient and binding as if they were originals and such delivery shall
constitute valid delivery of this Agreement.

 

Section 10.6 Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 10.7 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly delivered four business
days after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

If to the Company:   Copy to (which copy shall not constitute notice hereunder):
      Content Checked Holdings, Inc.   Foley Shechter LLP 8730 Sunset Blvd,
Suite 240   129 W. 29th Street, 5th Floor West Hollywood, CA 90069   New York,
New York 10001 Attn: Kris Finstad, CEO   Attn: Jonathan Shechter, Esq.
Facsimile: +1-310-564-1990   Facsimile: +1-917-688-4092       If to HCM or the
HCM Managing Member (prior to the Closing):   Copy to (which copy shall not
constitute notice hereunder):       Honest Cooking Media, LLC  
_________________ 261 Madison Avenue, 10th Floor   _________________ New York,
NY 10016   _________________ Attn: Kalle Bergman   Attn: _________________
Facsimile: ________________   Facsimile: ________________

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 

   

 

 

Section 10.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of New York.

 

Section 10.9 Submission to Jurisdiction. Each of the parties (a) submits to the
jurisdiction of any state or federal court sitting in the County of New York in
the State of New York in any action or proceeding arising out of or relating to
this Agreement, (b) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, and (c) agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court. Each of the parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other party with respect
thereto. Any arty may make service on another arty by sending or delivering a
copy of the process to the arty to be served at the address and in the manner
provided for the giving of notices in Section 10.9. Nothing in this Section
10.9, however, shall affect the right of any party to serve legal process in any
other manner permitted by law.

 

Section 10.10 Amendments and Waivers. The parties may mutually amend any
provision of this Agreement at any time prior to the Effective Time. No
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the parties. No waiver of any right or
remedy hereunder shall be valid unless the same shall be in writing and signed
by the Party giving such waiver. No waiver by any Party with respect to any
default, misrepresentation or breach of warranty or covenant hereunder shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.

 

Section 10.11 Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

Section 10.12 WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 

Section 10.13 Construction. (a) The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any Party.

 

(b) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

 

   

 

 

Section 10.14 Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 10.15 Tax Free Reorganization Status. Notwithstanding anything to the
contrary contained in this Agreement, the parties acknowledge and agree that no
party is making any representation or warranty as to the qualification of the
Share Exchange as a reorganization under Section 354 of the Code or as to the
effect, if any, that any transaction consummated prior to the Closing Date has
or may have on any such reorganization status. The parties acknowledge and agree
that each (i) has had the opportunity to obtain independent legal and tax advice
with respect to the transaction contemplated by this Agreement, and (ii) is
responsible for paying its own Taxes, including without limitation, any adverse
Tax consequences that may result if the transaction contemplated by this
Agreement is not determined to qualify as a reorganization under Section 354 of
the Code.

 

[Signature page follows]

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  CONTENT CHECKED HOLDINGS, INC.         By: /s/ Kris Finstad   Name: Kris
Finstad   Title: Chief Executive Officer         HONEST COOKING MEDIA LLC      
  By: /s/ Kalle Bergman   Name: Kalle Bergman   Title: Managing Member        
HCM MEMBERS         By: /s/ Kalle Bergman     Kalle Bergman

 

   

 

 

SCHEDULE I

 

HCM Members

 

Name  Address   Tax-ID (if
applicable)  Membership Interests Held   Shares of Company
Common Stock to
Be Issued  Kalle Bergman          100 (representing 100% of the outstanding
membership interests of HCM)    1,109,863  Kjell Torvald Jack Bergman        
 —    260,000        TOTALS   100    1,369,863 

 

   

 

 

EXHIBIT A

 

KB Employment Agreement

 

[See Exhibit 10.3 to this Current Report on Form 8-K]

 

   

 

 

EXHIBIT B

 

Lock-Up and No Shorting Agreement

 

[See Exhibit 10.4 to this Current Report on Form 8-K]

 

   

 

 

 

